UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


 In re:                                                 Chapter 11

 THE DIOCESE OF ROCHESTER,                              Case No. 19-20905 (PRW)

                    Debtor.


                            JOINT NOTICE OF HEARING TO CONSIDER
                               PROFESSIONAL FEE APPLICATIONS

          PLEASE TAKE NOTICE that (i) Pachulski Stang Ziehl & Jones LLP (“PSZJ”),

counsel to the Official Committee of Unsecured Creditors (the “Committee”); and (ii) Berkeley

Research Group, LLC (“BRG”), financial advisor to the Committee, have filed applications

(each, an “Application”) for interim allowance and payment of professional fees and expenses

incurred in the above-captioned case. The amounts of fees and expenses requested by PSZJ and

BRG on an interim basis pursuant to the Applications are as follows:

                                         Fees        Expenses                Application
                Applicant                                              Total
                                       Requested     Requested                 Period
 Pachulski Stang Ziehl & Jones LLP                                           09/01/20 –
                                       $609,925.00     $8,616.11 $618,541.11
 Counsel to the Committee                                                    05/31/21
 Berkeley Research Group, LLC                                                07/08/20 –
                                       $100,202.00         $0.00 $100,202.00
 Financial Advisor to the Committee                                          05/31/21

          PLEASE TAKE FURTHER NOTICE that a hearing to consider the Applications will

be held before the Honorable Paul R. Warren, United States Bankruptcy Judge for the Western

District of New York, at the United States Courthouse, 100 State Street, Rochester, New York on

September 23, 2021 at 9:00 a.m. (prevailing Eastern Time), or as soon thereafter as counsel

may be heard.




DOCS_NY:41362.1 18489/002
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 1 of 25
        PLEASE TAKE FURTHER NOTICE that responses in opposition to the relief

requested in the Applications, if any, must be filed with the United States Bankruptcy Court

Clerk’s Office in Rochester, New York and served upon (i) counsel to the Official Committee of

Unsecured Creditors, Pachulski, Stang, Ziehl & Jones LLP, 10100 Santa Monica Boulevard,

13th Floor, Los Angeles, California 90067-4003, Attn: James I. Stang; (ii) Berkeley Research

Group, LLC, 70 W. Madison St., Suite 5000, Chicago, Illinois 60602; (iii) counsel for the

Debtor, Bond, Schoeneck & King, PLLC, One Lincoln Center, Syracuse, New York 13202

(Attn: Stephen A. Donato and Charles J. Sullivan); and (iv) the Office of the United States

Trustee, Federal Office Building, 100 State Street, Rochester, New York 14614 (Attn: Kathleen

D. Schmitt), in accordance with the Local Rules of Bankruptcy Procedure for the Western

District of New York.

                                     Respectfully submitted,

                                     PACHULSKI STANG ZIEHL & JONES LLP
Dated: August 25, 2021               s/ Ilan D. Scharf
                                     James I. Stang, Esq. (admitted pro hac vice)
                                     Ilan D. Scharf, Esq.
                                     Brittany M. Michael, Esq.
                                     780 Third Ave., 34th Floor
                                     New York, NY 10017
                                     Telephone: (212) 561-7700
                                     Facsimile: (212) 561-7777

                                     E-mail: jstang@pszjlaw.com
                                             isharf@pszjlaw.com
                                             bmichael@pszjlaw.com

                                     Counsel for the Official Committee of Unsecured Creditors




                                                2
DOCS_NY:41362.1 18489/002
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 2 of 25
                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NEW YORK


 In re:                                                    Chapter 11

 THE DIOCESE OF ROCHESTER,                                 Case No. 19-20905 (PRW)

                    Debtor.


     COVER SHEET TO THIRD INTERIM FEE APPLICATION OF PACHULSKI
       STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES
        RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
   COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
   THE DEBTOR FOR THE PERIOD SEPTEMBER 1, 2020 THROUGH MAY 31, 2021

Name of Applicant:                                  Pachulski Stang Ziehl & Jones LLP (“PSZJ”)

Authorized to Provide Professional Services to:     The Official Committee of Unsecured
                                                    Creditors of the Debtor

Date of Order Authorizing Employment:               Order entered November 1, 2019 [Doc 160]
                                                    nunc pro tunc to September 24, 2019

Period for Which Compensation is Sought:            September 1, 2020 – May 31, 2021 (the
                                                    “Third Compensation Period”)

Amount of Fees Sought:                              $609,925.00

Amount of Expense Reimbursement Sought:             $    8,616.11

This is PSZJ’s Third Interim fee application.

 Blended Rate in this Application for All               $691.97
 Attorneys:
 Blended Rate in this Application for All               $687.24
 Timekeepers:
 Compensation Sought in this Application Already        $0.00
 Paid Pursuant to a Monthly Compensation Order
 but Not Yet Allowed:
 Compensation Sought in this Application Not            $609,925.00
 Paid Pursuant to a Monthly Compensation Order:
 Expenses Sought in this Application Already Paid       $0.00
 Pursuant to a Monthly Compensation Order but
 Not Yet Allowed:




DOCS_DE:235588.2 18489/002
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 3 of 25
    Expenses Sought in this Application Not Paid              $8,616.11
    Pursuant to a Monthly Compensation Order:

                      PRIOR STATEMENTS AND APPLICATIONS FILED

      Date         Period Covered             Requested          Requested           Approved            Approved
     Filed                                      Fees             Expenses              Fees              Expenses
    12/17/19     09/24/19 – 11/30/19          $157,522.50          $3,790.46         $157,522.50           $3,790.46
    03/30/20     12/01/19 – 12/31/19          $ 56,445.00          $3,377.86         $ 56,445.00           $3,377.86
    03/30/20     01/01/20 – 01/31/20          $ 93,707.50          $1,482.24         $ 93,707.50           $1,482.24
    03/30/20     02/01/20 – 02/29/20          $ 72,490.00          $1,105.63         $ 72,490.00           $1,105.63
                  First Interim Fee
                     Application
                    Covering First
                Compensation Period
                September 24, 2019 –
                 February 29, 20201
    06/05/20     03/01/20 – 03/31/20          $   58,445.00          $5,707.02       $   58,445.00          $5,707.02
    08/12/20     04/01/20 – 04/30/20          $   34,249.50          $ 537.00        $   34,249.50          $ 537.00
    10/09/20     05/01/20 – 05/31/20          $   39,062.50          $ 611.96        $   39,062.50          $ 611.96
    10/09/20     06/01/20 – 06/30/20          $   29,470.00          $ 509.50        $   29,470.00          $ 509.50
    10/09/20     07/01/20 – 07/31/20          $   33,628.50          $ 762.92        $   33,628.50          $ 762.92
    10/09/20     08/01/20 – 08/31/20          $   83,003.00          $ 844.40        $   83,003.00          $ 844.40
                 Second Interim Fee
                     Application
                    Covering First
                Compensation Period
                   March 1, 2020 –
                  August 31, 20202




1
  PSZJ previously filed a First interim fee application requesting interim allowance of $380,165.00 in fees and
$9,756.19 in expenses for the First Compensation Period of September 24, 2019 through February 29, 2020 [Doc
489]. By Order dated May 13, 2020, the Court allowed interim fees of $380,165.00 and reimbursement of costs in
the amount of $9,756.19, for a total interim allowance of $389,921.19 [Doc 556]. PSZJ has been paid, on an interim
basis, $380,165.00 in fees and $9,756.19 in costs reimbursement for the First Compensation Period.
2
  PSZJ filed a Second interim fee application requesting interim allowance of $277,858.50 in fees and $8,972.80 in
expenses for the Second Compensation Period of March 1, 2020 through August 31, 2020 [Doc 813]. By Order
dated November 19, 2020, the Court allowed interim fees of $277,838.50 and reimbursement of costs in the amount
of $8,972.80, for a total interim allowance of $286,831.30 on the Second interim fee application [Doc 838]. PSZJ
has been paid, on an interim basis, $46,756.00 in fees and $5,707.02 in costs reimbursement for the Second
Compensation Period.


DOCS_DE:235588.2 18489/002               2
    Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Main Document , Page 4 of 25
                                   PSZ&J PROFESSIONALS

 Name of Professional          Position of the Applicant,       Hourly    Total    Total
     Individual                Number of Years in that       Billing Rate Hours Compensation
                               Position, Prior Relevant       (including Billed
                             Experience, Year of Obtaining     Changes)
                              License to Practice, Area of      (Rates
                                       Expertise              capped at
                                                             $700/hour)
 James I. Stang              Partner 1983; Member of CA           $700.00  24.10  $ 16,870.00
                             Bar since 1980
 Iain A.W. Nasatir           Partner 1999; Member of NY           $700.00    111.20     $ 77,840.00
                             Bar since 1983 Member of CA
                             Bar since 1990
 Ilan D. Scharf              Partner 2010; Member of NY           $700.00    470.80     $329,560.00
                             Bar since 2002
 William L. Ramseyer         Of Counsel 1989; Member of           $700.00      6.20     $   4,340.00
                             CA Bar since 1980
 Erin E. Gray                Of Counsel 1997; Member of           $700.00     11.10     $   7,770.00
                             CA Bar since 1992; Member of
                             SC Bar since 2018
 Brittany M. Michael         Of Counsel 2020; Member of           $695.00    125.00     $ 86,875.00
                             MN Bar since 2015; Member of         $650.00    128.40     $ 83,460.00
                             NY Bar since 2019
 Cheryl A. Knotts            Paralegal                            $300.00      2.40     $     720.00
 La Asia Canty               Paralegal                            $300.00      4.90     $   1,470.00
 Nancy P F Lockwood          Legal Assistant                      $300.00      2.40     $     720.00
 Sophia L. Lee               Legal Assistant                      $300.00      1.00     $     300.00

                                    Grand Total:    $609,925.00
                                    Total Hours:         887.50
                                    Blended Rate:       $687.24

                               COMPENSATION BY CATEGORY

         Project Categories                   Total Hours                   Total Fees
 Asset Analysis/Recovery                                88.50                      $ 59,633.00
 Bankruptcy Litigation                                  20.90                      $ 14,275.00
 Case Administration                                    12.10                      $ 8,397.50
 Claims Admin./Objections                               96.60                      $ 66,699.50
 Compensation of Professional                           17.00                      $ 9,100.00
 Compensation of Prof./Others                             0.50                     $    150.00
 General Creditors Comm.                               116.60                      $ 80,552.00
 Hearing                                                12.60                      $ 8,809.50


DOCS_DE:235588.2 18489/002             3
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 5 of 25
              Project Categories                     Total Hours                       Total Fees
    Insurance Coverage                                        166.30                          $116,052.00
    Mediation                                                 218.40                          $150,282.50
    Plan & Disclosure Statement                                  4.80                         $ 3,250.00
    Retention of Professional                                    6.70                         $ 4,570.00
    Stay litigation                                           126.50                          $ 88,154.00

                                         EXPENSE SUMMARY

       Expense Category                           Service Provider                                  Total
                                                   (if applicable)3                                Expenses
    Attorney Service              Nationwide Legal                                                 $ 133.20
    Conference Call               Loop Up; AT&T Conference Call; CourtSolutions                    $ 644.58
    Filing Fee                    USDC                                                             $ 50.00
    Legal Research                Lexis/Nexis                                                      $ 152.77
    Outside Services              Everlaw; Mobile Parcel Carriers                                  $2,112.00
    Court Research                Pacer                                                            $ 23.90
    Postage                       US Mail                                                          $ 559.36
    Reproduction Expense                                                                           $2,137.00
    Reproduction/Scan Copy                                                                         $ 191.40
    Research                      Everlaw                                                          $2,611.90

The total time expended in connection with the preparation of this application is not included
herein, as additional time was expended after the Third Compensation Period.

                                           Respectfully submitted,

                                           PACHULSKI STANG ZIEHL & JONES LLP
Dated: August 25, 2021                     s/ Ilan D. Scharf
                                           James I. Stang, Esq. (admitted pro hac vice)
                                           Ilan D. Scharf, Esq.
                                           Brittany M. Michael, Esq.
                                           780 Third Ave., 34th Floor
                                           New York, NY 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777

                                           E-mail: jstang@pszjlaw.com
                                                   isharf@pszjlaw.com
                                                   bmichael@pszjlaw.com

                                           Counsel for the Official Committee of Unsecured Creditors

3
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS_DE:235588.2 18489/002               4
    Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Main Document , Page 6 of 25
                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF NEW YORK


 In re:                                                         Chapter 11

 THE DIOCESE OF ROCHESTER,                                      Case No. 19-20905 (PRW)

                      Debtor.


            THIRD INTERIM FEE APPLICATION OF PACHULSKI
       STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES
        RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
   COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
   THE DEBTOR FOR THE PERIOD SEPTEMBER 1, 2020 THROUGH MAY 31, 2021

                 Pachulski Stang Ziehl & Jones LLP. (“PSZJ” or the “Firm”), counsel to the

Official Committee of Unsecured Creditors (the “Committee”) of The Diocese of Rochester (the

“Debtor”), hereby submits its third interim fee application, pursuant to 11 U.S.C. §§ 330 and

331 and Rule 2016 of the Federal Rules of Bankruptcy Procedure, for (a) allowance of interim

compensation for professional services performed by PSZJ for the period commencing

September 1, 2020 through May 31, 2021 (the “Third Compensation Period”) in the amount of

$609,925.00, and (b) reimbursement of its actual and necessary expenses in the amount of

$8,616,11 incurred during the Third Compensation Period, on the following grounds:

                                              JURISDICTION

                 1.          The Court has jurisdiction over this application pursuant to 28 U.S.C. §§

157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                 2.          Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.




DOCS_DE:235588.2 18489/002
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 7 of 25
                 3.          The statutory predicates for relief requested are sections 330 and 331 of

Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                              BACKGROUND

                 4.          On September 12, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtor remains in possession

of its property and continues to operate and maintain its organization as a debtor-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                 5.          On September 24, 2019, the United States Trustee appointed the

Committee, pursuant to section 1102 of the Bankruptcy Code.

                 6.          On or about October 18, 2019, PSZJ filed its application seeking to be

employed in this case (“Retention Application”). As set forth in the declaration of James I.

Stang in support of the Retention Application, due to the unique circumstances of this case, PSZJ

proposed to charge hourly rates which are below its regular hourly rates, specifically, to charge

its normal and customary hourly rates, subject to a cap of $700 per hour and not to charge for

travel time. On November 1, 2019, the Court entered its Order Authorizing and Approving the

Employment of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official Committee of

Unsecured Creditors of the Debtor Effective as of September 24, 2019 (the “Retention Order”)

[Doc 160], authorizing the employment of PSZJ as counsel to the Committee effective as of

September 24, 2019. The Retention Order authorized PSZJ to apply for compensation for

professional services rendered and reimbursement of expenses as set forth in the Retention



DOCS_DE:235588.2 18489/002             2
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 8 of 25
Application, subject to the Bankruptcy Code, Bankruptcy Rules, Local Rules, and any other

applicable procedures and orders of this Court.

                 7.          PSZJ did not receive a retainer in connection with its employment and, to

date, has only received compensation for services and reimbursement of expenses pursuant to the

Administrative Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals and Members of Official Committees (the “Interim Compensation

Order”) [Doc 318].

                 8.          PSZJ previously filed a first interim fee application requesting interim

allowance of $380,165.00 in fees and $9,756.19 in expenses for the First Compensation Period

of September 24, 2019 through February 29, 2020 [Doc 489]. By Order dated May 13, 2020, the

Court allowed interim fees of $380,165.00 and reimbursement of costs in the amount of

$9,756.19, for a total interim allowance of $389,921.19 [Doc 556]. PSZJ has been paid, on an

interim basis, $380,165.00 in fees and $9,756.19 in reimbursement of costs for the First

Compensation Period.

                 9.          PSZJ previously filed a second interim fee application requesting interim

allowance of $277,858.50 in fees and $8,972.80 in expenses for the Second Compensation

Period of March 1, 2020 through August 31, 2020 [Doc 813]. By Order dated November 19,

2020, the Court allowed interim fees of $277,858.50 and reimbursement of costs in the amount

of $8,972.80, for a total interim allowance of $286,831.30 [Doc 838]. PSZJ has been paid, on an

interim basis, $46,756.00 in fees and $5,707.02 in reimbursement of costs for the Second

Compensation Period.



DOCS_DE:235588.2 18489/002             3
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 9 of 25
      Summary of Services Rendered by PSZJ During the Third Compensation Period

                   10.       During the Third Compensation Period, PSZJ has rendered numerous,

varied and substantial services to the Committee in connection with this case, including but not

limited to:

              A.         Asset Analysis and Recovery

                   11.       This category relates to work regarding asset analysis and recovery issues.

Services related to asset analysis are of utmost importance in this case because the extent, nature

and value of assets available to compensate creditors were unknown at the beginning of this case.

During the Third Compensation Period, the Firm, among other things: (1) reviewed and

analyzed issues regarding the number of occurrences under insurance policies in abuse cases;

(2) reviewed and analyzed the Debtor’s document production; (3) performed work regarding the

BRG confidentiality agreement; (4) reviewed and analyzed issues regarding parish and Diocese

asset analysis; (5) performed research regarding delayed insurer notice issues; (6) reviewed and

analyzed issues regarding the Fidelis transaction; (7) reviewed and analyzed issues regarding

asset restrictions; (8) performed work regarding a financial documents analysis; (9) prepared for

and participated in a meeting with BRG and the Diocese’s CFO, and performed work regarding

requests for documents from the Debtor following the meeting; (10) reviewed and analyzed

monthly operating reports; (11) prepared for and attended telephonic conferences with Debtor’s

counsel regarding document production issues; (12) reviewed and analyzed issues regarding

parish mergers; (13) reviewed and analyzed issues regarding parish finances; and (14) conferred

and corresponded regarding asset analysis and recovery issues.

                   Fees: $59,633.00;        Hours: 88.50


DOCS_DE:235588.2 18489/002              4
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 10 of 25
             B.         Bankruptcy Litigation

                  12.        This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Third Compensation Period, the Firm, among other things:

(1) performed work regarding a stipulation to extend answer deadline; (2) reviewed and analyzed

issues regarding a motion to seal documents; (3) performed work regarding a statement in

support of the motion to file under seal; (4) reviewed and analyzed bad faith filing issues;

(5) reviewed and analyzed objections to sealing motion and performed work regarding a reply;

and (6) corresponded and conferred regarding bankruptcy litigation issues.

                  Fees: $14,275.00;         Hours: 20.90

             C.         Case Administration

                  13.        This category relates to work regarding administration of this case.

During the Third Compensation Period, the Firm, among other things: (1) performed work

regarding a letter related to Diocese audit; (2) reviewed and analyzed issues regarding out-of-

state claims; (3) prepared for and attended teleconferences with the Debtor’s counsel regarding

case issues; (4) attended to notice issues; and (5) conferred and corresponded regarding case

administration issues.

                  Fees: $8,397.50;          Hours: 12.10

             D.         Claims Administration and Objections

                  14.        This category relates to work regarding claims administration and claims

objections, including work related to bar date issues, claim forms and notice process. During the

Third Compensation Period, the Firm, among other things: (1) reviewed and analyzed claim-



DOCS_DE:235588.2 18489/002              5
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 11 of 25
related insurance issues; (2) reviewed and analyzed claims; (3) performed work regarding a

claims spreadsheet; (4) reviewed and analyzed issues regarding liability for non-Diocesan

entities; (5) reviewed and analyzed duplicate claim issues; (6) reviewed and analyzed issues

regarding late claims; (7) reviewed and analyzed claim valuation issues; (8) reviewed and

analyzed the Gannett objection to Committee motion to seal and performed work regarding a

reply; and (9) corresponded and conferred regarding claim issues.

                  Fees: $66,699.50;         Hours: 96.60

             E.         Compensation of Professionals

                  15.        This category relates to issues regarding the compensation of the Firm.

During the Third Compensation Period, the Firm, among other things: (1) reviewed and

analyzed fee statements; (2) performed work regarding the Firm’s Second interim fee

application; and (3) corresponded regarding compensation issues.

                  Fees: $9,100.00;          Hours: 17.00

             F.         Compensation of Professionals—Others

                  16.        This category relates to issues regarding the compensation of

professionals, other than the Firm. During the Third Compensation Period, the Firm, among

other things Review, revise, finalize, and file fee statements.

                  Fees: $150.00;            Hours: 0.50

             G.         General Creditors Committee

                  17.        This category relates to work performed with respect to the Committee

and correspondence and discussion with Committee members and their individual counsel



DOCS_DE:235588.2 18489/002              6
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 12 of 25
regarding the chapter 11 case. During the Third Compensation Period, the Firm, among other

things: (1) prepared for and participated in conferences with the Committee regarding case

issues; (2) reviewed and analyzed case issues with the Committee and State Court Counsel; (3)

conferred with State Court counsel regarding case issues; (4) drafted and revised meeting

minutes; (5) reviewed and analyzed issues regarding Committee meeting protocols; (6) reviewed

and analyzed issues regarding a Section 341 meeting of creditors; (7) reviewed and analyzed

issues regarding insurer requests for additional claim information; (8) prepared document

productions for Committee review; and (9) conferred and corresponded regarding Committee

issues.

                  Fees: $80,552.00;         Hours: 116.60

             H.         Hearings

                  18.        This category relates to preparation for and attendance at hearings.

During the Third Compensation Period, the Firm, among other things, prepared for and attended

hearings on April 15 and May 28, 2021 regarding a motion to seal.

                  Fees: $8,809.50;          Hours: 12.60

             I.         Insurance Coverage

                  19.        This category relates to insurance coverage issues. During the Third

Compensation Period, the Firm, among other things: (1) reviewed and analyzed claim-related

insurance issues; (2) performed work regarding insurance issues in a mediation brief; (3)

reviewed and analyzed issues regarding an insurance coverage chart; (4) reviewed and analyzed

insurance structure issues; (5) reviewed and analyzed insurance policy information; (6) reviewed



DOCS_DE:235588.2 18489/002              7
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 13 of 25
and analyzed Diocese of Brooklyn insurance cases; (7) reviewed and analyzed issues regarding

insurance policies; (8) performed work regarding number of occurrence analysis under New

York law; (9) reviewed and analyzed statute of limitations and notice issues; (10) reviewed and

analyzed policies regarding drop down and layer issues; (11) reviewed and analyzed revised

coverage charts; (12) reviewed and analyzed insurance defenses; (13) prepared for and

participated in telephonic conference with representatives of LMI re policy interpretation; (14)

reviewed and analyzed requests for information from LMI and Interstate; (15) reviewed and

analyzed issues regarding the Diocese settlement with Interstate and LMI; (16) reviewed and

analyzed objection issues regarding settlement; (17) reviewed and analyzed documents regarding

the LMI settlement; and (18) corresponded and conferred regarding insurance issues.

                  Fees: $116,052.00;       Hours: 116.30

             J.         Mediation

                  20.        This category relates to mediation issues. During the Third

Compensation Period, the Firm, among other things: (1) performed work regarding a mediation

statement; (2) attended to mediation strategy issues; (3) reviewed and analyzed insurance

demand issues; (4) prepared for and participated in a telephonic conferences with Committee and

State Court Counsel regarding mediation issues; (5) reviewed and analyzed insurance defenses;

(6) performed work regarding a presentation to the Committee concerning mediation and

insurance issues; (7) prepared for and attended mediation sessions; (8) reviewed and analyzed

issues regarding questions for mediators; (9) reviewed and analyzed questions from LMI and




DOCS_DE:235588.2 18489/002              8
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 14 of 25
Interstate; (10) analyzed insurer requests and communicated requests to State Court counsel; and

(11) corresponded and conferred regarding mediation issues.

                  Fees: $150,282.50;        Hours: 218.40

             K.         Plan and Disclosure Statement

                  21.        This category relates to issues regarding a Plan of Reorganization (“Plan”)

and Disclosure Statement. During the Third Compensation Period, the Firm, among other

things: (1) reviewed and analyzed mediation issues; (2) reviewed and analyzed non-monetary

issues related to the Plan; and (3) conferred and corresponded regarding Plan issues.

                  Fees: $3,250.00;          Hours: 4.80

             L.         Retention of Professionals

                  22.        This category relates to issues regarding retention of professionals.

During the Third Compensation Period, the Firm, among other things: (1) performed work

regarding the BRG retention application; (2) prepared for and attended a hearing on the BRG

retention; (3) reviewed and analyzed issues regarding Trevet Cristo; and (4) conferred and

corresponded regarding retention issues.

                  Fees: $4,570.00;          Hours: 6.70

             M.         Stay Litigation

                  23.        This category relates to work regarding the automatic stay and relief from

stay motions. During the Third Compensation Period, the Firm, among other things: (1)

prepared for and attended a hearing on the Roy motion for relief from stay; (2) reviewed and

analyzed parish stay issues; (3) performed work regarding a stay extension stipulation; (4)



DOCS_DE:235588.2 18489/002              9
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 15 of 25
performed work regarding a chart of potential relief from stay cases; (5) reviewed and analyzed

insurance issues; (6) performed work regarding a memorandum of law in support of relief from

stay motions; (7) performed work regarding a relief from stay joinder; (8) reviewed and analyzed

issues regarding motion to seal standard; (9) drafted a motion to seal; (10) reviewed and

analyzed abuse claims selected for relief from stay; (11) performed work regarding a reply in

support of motion to file under seal; (12) performed work regarding a parish stay stipulation; and

(13) corresponded and conferred regarding stay litigation issues.

                 Fees: $88,154.00;          Hours: 126.50

                 24.         The above-referenced description of services is not intended to be

exhaustive of the scope of PSZJ’s services rendered on behalf of the Committee. A full

accounting of all services rendered on behalf of the Committee during the Third Compensation

Period is contained in related time records (including any notice of invoices), attached hereto as

Exhibits A to I.

                 25.         As contained in the attached time records, PSZJ has expended a total of

887.50 hours during the Third Compensation Period representing the Committee in this case.

The value of the services rendered to the Committee by PSZJ is $609,925.00 and PSZJ has

incurred actual and necessary out-of-pocket expenses in the amount of $8,616.11 during the

Third Compensation Period in connection with such professional services.

                                           RELIEF REQUESTED

                 26.         By this application, PSZJ requests entry of an order, substantially in the

form attached as Exhibit J: (a) allowing, on an interim basis, $609,925.00 as compensation for



DOCS_DE:235588.2 18489/002             10
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 16 of 25
professional services rendered and $8,616.11 as reimbursement of actual and necessary out-of-

pocket expenses incurred during the Third Compensation Period in connection with such

professional services, and (b) directing the Debtor to pay PSZJ the amount of $618,541.11 for

the total unpaid portion of the Third Compensation Period.

               Professional Services Rendered During Third Compensation Period

                 27.         The value of the professional services rendered to the Committee during

the Third Compensation Period has been billed at rates normally charged by PSZJ for

comparable services performed for other clients, subject to a $700/hour cap. The requested fees

in the amount of $609,925.00 are reasonable under the circumstances, and reflect the expertise of

counsel in representing the Committee in this case.

                 28.         PSZJ has attempted to avoid any duplication of services by its

professionals in rendering services. When more than one professional participated in any

conference or hearing, such joint participation was necessary because of the complexity of the

legal issues involved, the various legal disciplines required, or the need to familiarize the

professional with such matters so that he or she could independently perform further essential

services in connection with this case.

                 29.         Each entry itemized in PSZJ’s time records includes (a) use of a project

category (each a “Project Category”), (b) a description of each activity or service that an

individual performed, and (c) the number of hours (in increments of one-tenth of an hour) spent

by an individual performing the activity or providing service. Attached as Exhibit K is a list of

the aggregate recorded hours, blended rate and fees incurred for each Project Category.



DOCS_DE:235588.2 18489/002             11
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 17 of 25
        Actual and Necessary Expenses Incurred During Third Compensation Period

                 30.         During the Third Compensation Period, PSZJ has incurred actual and

necessary out-of-pocket expenses in the total amount of $8,616.11.

                 31.         PSZJ seeks reimbursement for, among other things, the following types of

expenses: (a) copy expenses; (b) conference calls; (c) online research; (d) delivery services and

couriers; (e) postage; (f) trial transcript costs; (g) travel expenses; and (g) miscellaneous

expenses. Below is a summary of the actual and necessary out-of-pocket expenses incurred on

behalf of the Committee during the Third Compensation Period:

 EXPENSE CATEGORY                                       AMOUNT
 Copy Expense                                                                              $2,328.40
 Conference Call                                                                           $ 644.58
 Online Research
        PACER Research                                                                     $ 35.80
        Everlaw                                                                            $4,700.00
        Lexis/Nexis                                                                        $ 152.77
 Postage                                                                                   $ 559.36
 Miscellaneous Expenses
        Attorney Service                                                                   $ 133.20
        Filing Fee                                                                         $ 50.00
        Mobile Parcel Carrier                                                              $ 12.00
                                               Total:                                      $8,616.11

All expense entries detailed in PSZJ’s time records include an itemization of the expenses by
category, the date the expense was incurred, and the amount of the expense. The requested
expenses are of the kind customarily charged by PSZJ for similar items in other similar matters.
All expenses were incurred on behalf of the Committee, and all expenses paid to outside vendors
were billed in this case by PSZJ at the rate charged to PSZJ.




DOCS_DE:235588.2 18489/002             12
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 18 of 25
                       GROUNDS FOR GRANTING RELIEF REQUESTED

                 32.         All of the services for which compensation is requested by PSZJ were

performed for, or on behalf of, the Committee, and not on behalf of the Debtor, any creditor,

examiner, trustee or any other entity. In addition, PSZJ has not entered into any agreements to

fix fees or share compensation as prohibited by 18 U.S.C. §155 and 11 U.S.C. §504.

                 33.         This interim application is made at this time due to the substantial amount

of time devoted on behalf of the Committee during the Third Compensation Period and the

impact that the expenditure of such an amount of time without further compensation will have

upon PSZJ finances if compensation were delayed to a later time. Thus, Applicant respectfully

submits that, pursuant to Local Rule 2016-1 and the Interim Compensation Order, Applicant

should not be required to await the conclusion of this case to request the relief sought in this

interim fee application.

                 34.         As this Application demonstrates, the services that PSZJ has rendered on

behalf of the Committee have been beneficial to the Committee and the Debtor’s estate in that

the services have been utilized to assist the Committee with those matters outlined above.

                 35.         The attorneys primarily responsible for representing the Committee in

connection with this case—James I. Stang, Ilan D. Scharf, and Brittany M. Michael—have

extensive experience in representing creditors’ committees, and in cases similar to this one.

                 36.         Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code

that govern the Court’s award of such compensation. See 11 U.S.C. § 331. Section 330 of the



DOCS_DE:235588.2 18489/002             13
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 19 of 25
Bankruptcy Code provides that a court may award a professional employed under section 327 of

the Bankruptcy Code “reasonable compensation for actual, necessary services rendered . . . and

reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1)(A)-(B). Section 330 of

the Bankruptcy Code also sets forth the criteria for the award of such compensation and

reimbursement:

        In determining the amount of reasonable compensation to be awarded … the court shall
        consider the nature, the extent, and the value of such services, taking into account all
        relevant factors, including –

              (A) the time spent on such services;

              (B) the rates charged for such services;

              (C) whether the services were necessary to the administration of, or beneficial at the
                  time at which the service was rendered toward the completion of, a case under
                  this title;

              (D) whether the services were performed within a reasonable amount of time
                  commensurate with the complexity, importance, and nature of the problem,
                  issue, or task addressed;

              (E) with respect to a professional person, whether the person is board certified or
                  otherwise has demonstrated skill and experience in the bankruptcy field; and

              (F) whether the compensation is reasonable based on the customary compensation
                  charged by comparably skilled practitioners in cases other than cases under this
                  title.

11 U.S.C. § 330(a)(3).

                 37.         PSZJ has reviewed the requirements of each of the foregoing and believes

that this application is in compliance with such requirements, as applicable.

                 38.         In addition to the foregoing specified services, PSZJ believes that it has

performed further services which are not reflected in the time records. It is impossible to record

the detail of each letter, telephone call, conference time or research. Many such hours have been


DOCS_DE:235588.2 18489/002             14
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 20 of 25
performed to date, but PSZJ is not requesting compensation for them. Further, as set forth

above, PSZJ has capped its hourly rate and is not charging for travel time.

                 39.         All services for which PSZJ seeks compensation, and expenses for which

it seeks reimbursement, were performed on behalf of the Committee and were necessary and

beneficial to the Committee. PSZJ worked diligently to anticipate or respond to the Committee’s

needs and assist in the navigation of this very complex chapter 11 case. The compensation

requested herein is reasonable in light of the nature, extent, and value of such services rendered

to the Committee.

                 40.         In connection with the matters covered by this application, PSZJ received

no payment and no promises of payment for services rendered, or to be rendered, from any

source other than the Debtor’s bankruptcy estate. There is no agreement or understanding

between PSZJ and any other person, other than members of the firm, for the sharing of

compensation received for services rendered in this case.

                                      VALUATION OF SERVICES

                 41.         Attorneys and paraprofessionals of PSZ&J expended a total 887.50 hours

in connection with their representation of the Committee during the Third Compensation Period,

as follows:




DOCS_DE:235588.2 18489/002             15
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 21 of 25
 Name of Professional              Position of the Applicant,          Hourly    Total    Total
     Individual                    Number of Years in that          Billing Rate Hours Compensation
                                   Position, Prior Relevant          (including Billed
                                 Experience, Year of Obtaining        Changes)
                                  License to Practice, Area of         (Rates
                                           Expertise                 capped at
                                                                    $700/hour)
 James I. Stang                 Partner 1983; Member of CA               $700.00  24.10  $ 16,870.00
                                Bar since 1980
 Iain A.W. Nasatir              Partner 1999; Member of NY              $700.00    111.20      $ 77,840.00
                                Bar since 1983 Member of CA
                                Bar since 1990
 Ilan D. Scharf                 Partner 2010; Member of NY              $700.00    470.80      $329,560.00
                                Bar since 2002
 William L. Ramseyer            Of Counsel 1989; Member of              $700.00      6.20      $   4,340.00
                                CA Bar since 1980
 Erin E. Gray                   Of Counsel 1997; Member of              $700.00     11.10      $   7,770.00
                                CA Bar since 1992; Member of
                                SC Bar since 2018
 Brittany                       Of Counsel 2020; Member of              $695.00    125.00      $ 86,875.00
 M. Michael                     MN Bar since 2015; Member of            $650.00    128.40      $ 83,460.00
                                NY Bar since 2019
 Cheryl A. Knotts               Paralegal                               $300.00      2.40      $     720.00
 La Asia Canty                  Paralegal                               $300.00      4.90      $   1,470.00
 Nancy P F Lockwood             Legal Assistant                         $300.00      2.40      $     720.00
 Sophia L. Lee                  Legal Assistant                         $300.00      1.00      $     300.00

                                         Grand Total:     $609,925.00
                                         Total Hours:          887.50
                                         Blended Rate:        $687.24

                 42.         To the extent time or disbursement charges for services rendered or

expenses incurred relate to the Third Compensation Period but were not processed prior to the

preparation of this application or PSZJ has for any other reason not yet sought compensation or

reimbursement of expenses herein with respect to any services rendered or expenses incurred

during the Third Compensation Period, PSZJ reserves the right to request compensation for such

services and reimbursement of such expenses in a future application.




DOCS_DE:235588.2 18489/002             16
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 22 of 25
                 43.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZJ is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZJ has reviewed the requirements

of Local Rule 2016 and the Interim Compensation Order and believes that this Application

complies with such Rule and Order.

                                                   NOTICE

                 44.         Notice of this application is being given to (a) the Debtor, (b) the Debtor’s

counsel, (c) the U.S. Trustee, and (d) those parties who have appeared in this case or have

requested notice pursuant to Bankruptcy Rule 2002.

                 WHEREFORE, PSZJ respectfully requests the Court enter an order,

substantially in the form attached as Exhibit J: (i) allowing, on an interim basis, $609,925.00 as

compensation for professional services rendered and $8,616.11 as reimbursement of actual and

necessary out-of-pocket expenses incurred during the Third Compensation Period in connection

with such professional services; (ii) directing the Debtor to pay PSZJ the amount of $618,541.11

for the unpaid amounts incurred during the Third Compensation Period; (iii) allowing such

compensation for professional services rendered and reimbursement of actual and necessary out-

of-pocket expenses incurred without prejudice to PSZJ’s right to seek additional compensation

for services performed and expenses incurred during the Third Compensation Period, which




DOCS_DE:235588.2 18489/002             17
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 23 of 25
were not processed at the time of this application; and (iv) granting PSZJ all other just and

proper relief.

                                      Respectfully submitted,

                                      PACHULSKI STANG ZIEHL & JONES LLP.

Dated: August 25, 2021                  /s/ Ilan D. Scharf
                                      James I. Stang, Esq. (admitted pro hac vice)
                                      Ilan D. Scharf, Esq.
                                      Brittany M. Michael, Esq.
                                      780 Third Ave., 34th Floor
                                      New York, NY 10017
                                      Telephone: (212) 561-7700
                                      Facsimile: (212) 561-7777

                                      E-mail: jstang@pszjlaw.com
                                              isharf@pszjlaw.com
                                              bmichael@pszjlaw.com

                                      Counsel for the Official Committee of Unsecured Creditors




DOCS_DE:235588.2 18489/002             18
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 24 of 25
                                             CERTIFICATION


                 Ilan D. Scharf, hereby declares under penalty of perjury:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP (“PSZJ”), and am admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the Committee by the

lawyers and paraprofessionals of PSZJ.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Local Rule 2016 and the Interim Compensation Order and believe that this Application

substantially complies with such Rule and Order.



                                              /s/ Ilan D. Scharf
                                                Ilan D. Scharf




DOCS_DE:235588.2 18489/002
  Case 2-19-20905-PRW, Doc 1258, Filed 08/25/21, Entered 08/25/21 12:29:32,
                   Description: Main Document , Page 25 of 25
